PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/295,095
Filing Date: 7 Mar 2019
Appellant(s): ALBEMARLE CORPORATION



__________________
Mary H. Drabnis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 26, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 6, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan et al.(2014/0220333) in view of DE2344254A1.
Bogdan et al. discloses polyol premixes comprising polyether and/or polyester polyol(s), blowing agent comprising water, catalyst and surfactant to degrees sufficient to meet these requirements of claims 5-15 (Table 1).  Bogdan et al. also discloses fire retardants (para [0036]).  Bogdan et al. also provides amounts of all of these components that correspond to the ranges of amounts set forth by claim 16 (Table 1).  Additionally, Voranol 470x is a 3.5 functional polyol (Table 1) as required by claim 17(see also paragraphs [0020] & [0021]).  
Bogdan et al. differs from appellants’ claims in that 2,3-dibromoallyl alcohol is not required,  However, DE2344254A1 discloses 2,3-dibromoallyl alcohol, including, particularly, 2,3-dibromo-2-butene-1,4-diol (para [0001],[0003] &[0005]) to be known and useful for bringing flame retardancy to resin products including polyurethane foams.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the 2,3-dibromoallyl alcohol, including, particularly, 2,3-dibromo-2-butene-1,4-diol of DE2344254A1 as a flame retardant additive in the preparations of Bogdan et al. for the purpose of forming useful premixes for the development of flame retardant products in order to arrive at the products of appellants’ claims with the expectation of success in the absence of a showing of new or unexpected results.


Claims 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al.(2006/0135636) in view of DE2344254A1.
Zhu et al. discloses polyol premixes comprising polyether and/or polyester polyol(s), blowing agent comprising water, catalyst and surfactant to degrees sufficient to meet these requirements of claims 5-15 and amounts sufficient to meet the requirements of claim 16 (paras [0010], [0012]-[0016], [0018]-[0029], [0032] and claims).  Zhu et al. also discloses fire retardants (para [0029]).  Zhu et al. also discloses utilization of polyols of preferred functionality of 3 or more as defined by claim 17 (para [0015]).  Zhu et al. discloses water as sole blowing agent to be an alternative and does not require other blowing agents (para [0018] and [0020] and the claims).    
Zhu et al. differs from appellants’ claims in that 2,3-dibromoallyl alcohol is not required,  However, DE2344254A1 discloses 2,3-dibromoallyl alcohol, including, particularly, 2,3-dibromo-2-butene-1,4-diol (para [0001],[0003] &[0005]) to be known and useful for bringing flame retardancy to resin products including polyurethane foams.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the 2,3-dibromoallyl alcohol, including, particularly, 2,3-dibromo-2-butene-1,4-diol of DE2344254A1 as a flame retardant additive in the preparations of Zhu et al. for the purpose of forming useful premixes for the development of flame retardant products in order to arrive at the products of appellants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

(2) Response to Argument
Appellant’s arguments have been considered.  However, they are unpersuasive.  
Regarding arguments concerning the Bogdan et al. involved rejection, it is acknowledged that rejection excludes claim 18 because Bogdan et al., through the required inclusion of trans-1-chloro-3,3,3-trifluoropropene, is distinguished from the limitations of this claim. 
As to arguments concerning Bogdan et al.’s disclosures regarding fire retardants, it is held that Bogdan et al. discloses that conventional fire retardants may be utilized, and DE2344254A1 remedies its deficiencies as to selection(s) indicated by appellant’s claims. Bogdan et al.’s recitation of particular selections of optionally included fire retardants does not negate what is provided for through the totality of its fully considered teachings and fair suggestions.  Further, the recitation of particular selections of optional fire retardants does not serve to exclude other conventional fire retardants from that which is taught or fairly suggested by Bogdan et al. taken alone or in combination with   DE2344254A1.  
Bogdan et al. is not looked to for the disclosure of the selection of 2,3-dibromoallyl alcohols. Rather, it is DE2344254A1 that is looked to in order to remedy its deficiencies in this regard. Here it applies that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellants’ claims are not being used as a template or roadmap to formulate the instant rejection.  Rather, as laid out in the rejection above, proper motivation to combine is provided through the rejection as set forth above.  Bogdan et al. provides for and offers motivation to include fire retardants, and the DE2344254A1 reference offers a motivation to utilize a 2,3-dibromoallyl compound of appellants’ claims, 2,3-dibromo-2-butene-1,4-diol,      in the role of flame retardant in preparations that may include polyurethanes.  In the instant case motivation to combine arises through the teachings of both references and through the combination taken as a whole.    
Regarding arguments specific to DE2344254A1, from the standpoint of patentability, 2,3-dibromo-2-butene-1,4-diol constitutes a 2,3-dibromoallyl alcohol in that “alcohols” are inclusive of “diols” and/or “polyols”.  This is not the rationale for the position of obviousness that is set forth. The rationale for the position of obviousness being set forth is that which is laid out in the body of the rejection and additionally in the arguments hereinabove.  
 The synthesis examples, Examples 7-11, of DE2344254A1 are not subject matter from which the position of obviousness is derived. It is the disclosures of paragraphs [0001], [0003] and [0005] of DE2344254A1, and, particularly, their disclosure and suggestion of the use of 2,3-dibromo-2-butene-1,4-diol in polyurethanes to impart flame retardancy taken in combination with the teachings and fair suggestions of Bogdan et al. that form the basis for the rejection laid out above.
Appellants’ claims as they currently stand are not distinguished from the combinations of the prior art in the manner that is alleged by appellants’ arguments set forth here on appeal.  The claims do not recite a “formulation comprising 2,3-dibromo-prop-2-en-1-ol”, nor do they recite a “formulation comprising dibromoallyl alcohol”.  Rather, the claims recite a “formulation comprising 2,3-dibromoallyl alcohol”.  2,3-dibromo-2-butene-1,4-diol is a 2,3-dibromoallyl alcohol as defined by appellants’ claims. It includes both the 2,3-dibromoallyl feature as well as the alcohol feature(s) allowed for by the limits of appellants’ claims.  It is not agreed that the claims as they currently stand defined are limited specifically to the required inclusion of 2,3-dibromo-prop-2-en-1-ol, dibromoallyl alcohol, DBAA and/or the compound which has the CAS registry number 7228-11-7. The claims as they currently stand are open to the inclusion of 2,3-dibromoallyl alcohols. This feature of appellants’ recited claims as they currently stand is open to any alcohol, including diols and even polyols, as long as the additional “2,3-dibromoallyl” requirement of the claims is not violated by their presence in the structure of such a compound.  Based on the current preponderant evidence of record, it is held and maintained that the diol of DE2344254A1, particularly 2,3-dibromo-2-butene-1,4-diol, is sufficient in providing for this component of appellants’ claims in that it includes both the required alcohol and 2,3-dibromoallyl elements of this component that is currently defined by the limits of appellants’ claims.
As to appellants’ additional arguments concerning DE2344254A1 and its recitations regarding 2,3-dibromo-2-butene-1,4-diol, it is held that they are unpersuasive.  The instant rejection is not one of replacing a diol with a monoalcohol.  Therefore, it is irrelevant that a monoalcohol selection would chain terminate when it is incorporated into a polymer rather than being fully reacted within.  The diol that is 2,3-dibromo-2-butene-1,4-diol is the alcohol that is remedying the deficiencies of the primary Bogdan et al. reference in the rejection set forth above.  Further, it is clear from paragraphs [0001], [0003] and [0005] of DE2344254A1 that 2,3-dibromo-2-butene-1,4-diol is not further reacted and/or caused to lose its identity prior to it being used and added to materials for making resins.  Additionally, the one means for incorporation pointed to on reply (para [0004] of DE2344254A1) does not negate that other means for inclusion are allowed for as well, including its mere introduction into reaction mixtures that may be combined with and reacted with diisocyanates (see para [0005] of DE2344254A1), and combination as indicated to arrive at the invention as claimed is maintained to be proper.
 Regarding arguments concerning the Zhu et al. involved rejection, these arguments are unpersuasive. 
As to arguments concerning Zhu et al.’s disclosures regarding fire retardants, it is held that Zhu et al. discloses generally that flame-proofing agents may be utilized (para [0026]), and DE2344254A1 remedies its deficiencies as to particular selection(s) of appellant’s claims.  Zhu et al.’s recitation of particular selections of illustrated fire retardants does not negate what is provided for through the totality of its fully considered teachings and fair suggestions.  Further, hereto, the recitation of particular selections of optional fire retardants does not serve to exclude other conventional fire retardants from that which is taught or fairly suggested by Zhu et al. taken alone or in combination with DE2344254A1.  
Zhu et al. is not looked to for the disclosure of the selection of 2,3-dibromoallyl alcohols. Rather, it is DE2344254A1 that is looked to in order to remedy its deficiencies in this regard. Here it applies that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellants’ claims are not being used as a template or roadmap to formulate the instant rejection.  Rather, as laid out in the rejection above, proper motivation to combine is provided through the rejection as set forth above.  Zhu et al. provides for and offers motivation to include fire retardants, and the DE2344254A1 reference offers a motivation to utilize a 2,3-dibromoallyl compound of appellants’ claims, particularly 2,3-dibromo-2-butene-1,4-diol, in the role of flame retardant in preparations that may include polyurethanes.  In the instant case motivation to combine arises through the teachings of both references and through the combination taken as a whole.    
Regarding arguments specific to DE2344254A1, all arguments set forth above in regards to its combination with Bogdan et al. are reiterated and maintained to apply here as well.  It is maintained and reiterated in the instant case from the standpoint of patentability that 2,3-dibromo-2-butene-1,4-diol constitutes a 2,3-dibromoallyl alcohol as defined by appellants’ claims in that “alcohols” are inclusive of “diols” and/or “polyols” and 2,3-dibromo-2-butene-1,4-diol includes the claim required 2,3-dibromoallyl component in its structural make-up.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
John M. Cooney, Jr.
/JOHN M COONEY/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
Conferees:

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.